DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
Acknowledgment is made of Applicant’s Information Disclosure Statement (IDS) form PTO 1449.These IDS has been considered.

Examiner’s Note
The Examiner has pointed out particular references contained in the prior art of record within the body of this action for the convenience of the Applicant.  Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages, paragraph and figures may apply. Applicant, in preparing the response, should consider fully the entire reference as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the Examiner.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.



Claims 1-3, 6, 8, 13 are rejected under 35 U.S.C. 103 as being unpatentable over KITANI et al.  (JP 200065721 A) (herein after KITANI) in view of TAMURA et al. (US 20160153896 A1) (herein after TAMURA).
As to claim 1, KITANI discloses a gas analyzer for measuring predetermined components in a measurement gas introduced into a measurement cell [FIG. 2, a filter device 3, a gas dehumidifier 4, and an analyzer (sulfur dioxide gas analyzer) 5. Here, the sample combustion device for analysis 2 in the present embodiment generates an analyte gas containing sulfur dioxide gas in which the sulfur component in the sample has changed by burning the sample containing the sulfur component…page 3] by irradiating the measurement gas with light from a light emitter and receiving the light passing through the measurement gas with a light receiver, the gas analyzer comprising:
 a double tube comprising: 
an inner tube that is part of the measurement cell [a gas to be analyzed by burning a sample, and includes an inner tube (first reaction portion) 62…page 3]; and 



[Note: while each unit configured to perform as claimed may be recited either structurally or functionally, claims directed to an apparatus must be distinguished from the prior art in terms of structure rather than function, because apparatus claims cover what a device is, not what a device does].


KITANI discloses all the features of the claimed invention except the limitation such as: “irradiating the measurement gas with light from a light emitter and receiving the light passing through the measurement gas with a light receiver”.
However, TAMURA from the same field of endeavor discloses a measurement cell by irradiating a measurement gas with light from a light emitter and receiving the light passing through the measurement gas with a light receiver [¶0037, 0040].
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KITANI such that irradiating the measurement gas with light 

As to claim 2, KITANI discloses the gas analyzer further comprising: a heater that adjusts a temperature of the double tube [a heater (heating section) 7…page 3].

As to claim 3, KITANI discloses the gas analyzer wherein the heater is disposed on an outer peripheral surface of the outer tube [The heater 7 is usually provided on the outer periphery of the reaction section 6 as in the present embodiment, but may be provided on the entire outer periphery or on a part of the outer periphery…page 3].

As to claim 6, KITANI discloses the gas analyzer wherein the measurement cell further comprises: a reflector that reflects the light [page 6]; and an end piece disposed at one axial end part of the double tube [As shown in FIG. 6, the casing 52C comprises a frame member 52b and lid members 52a and 52c, and the filters 52A and 52B have a casing 52C as shown in FIG. The light source unit 51 is disposed at an angle of about 45 ° with respect to the optical path through which the light from the light source unit 51 passes…page 6].
As to claim 8, KITANI discloses the gas analyzer wherein the one axial end part of the double tube is an introduction port where the measurement gas from between the inner tube and the outer tube is introduced into the inner tube [The supply path of the oxygen gas is switched so as to supply the oxygen gas from the supply port to the 
As to claim 13, KITANI discloses the gas analyzer wherein the reflector is disposed in the end piece [pages 6, 8].

Claims 4-5 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over KITANI et al. in view of TAMURA et al. and further in view of Norris et al. (US 20160101227 A1) (herein after Norris).
As to claims 4-5 and 10, KITANI when modified by TAMURA discloses all the features of the claimed invention except the limitation such as: “The gas analyzer wherein the heater is wound around the outer peripheral surface in a coil shape.
The gas analyzer further comprising: a heat insulator surrounding the outer tube.
The gas analyzer wherein the heater is a heating wire”.
However, Norris from the same field of endeavor discloses a heater is wound around the outer peripheral surface in a coil shape [¶1046], a heat insulator surrounding the outer tube [¶0948], the heater is a heating wire [¶1040].
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KITANI when modified by TAMURA such that the heater is wound around the outer peripheral surface in the coil shape, the heat insulator .

Claims 9, 11-12 are rejected under 35 U.S.C. 103 as being unpatentable over KITANI et al. in view of TAMURA et al. and further in view of Hagene et al. (US 20060044562 A1) (herein after Hagene).
As to claims 9 and 11-12, KITANI when modified by TAMURA discloses all the features of the claimed invention except the limitation such as: “The gas analyzer wherein the gas analyzer is a laser gas analyzer that uses tunable diode laser absorption spectroscopy.
The gas analyzer wherein the heater is a fluid tube through which a heating medium flows.
The gas analyzer wherein the reflector is a retroreflector”.
However, Hagene from the same field of endeavor discloses a laser gas analyzer that uses tunable diode laser absorption spectroscopy [¶0077, 0185, 0179], the heater is a fluid tube through which a heating medium flows [¶0089], a reflector is a retroreflector [¶0085,0093].
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KITANI when modified by TAMURA such that the laser gas analyzer that uses tunable diode laser absorption spectroscopy; the heater is the fluid tube through which the heating medium flows, the reflector is the retroreflector, as .
Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over KITANI et al. in view of TAMURA et al. and Hagene et al. and further in view of Holt (US 20110174053 A1) (herein after Holt).
As to claim 14, KITANI when modified by TAMURA and Hagene discloses all the features of the claimed invention except the limitation such as: “The gas analyzer wherein the reflector is disposed between the temperature sensor and the inflow and outflow ports”.
However, Holt from the same field of endeavor discloses a reflector is disposed between the temperature sensor and the inflow and outflow ports [¶0040].
 Therefore, it would have been obvious to a person having ordinary skill in the art before the effective filing date of the invention was made to modify the device/method/system of KITANI when modified by TAMURA and Hagene such that wherein the reflector is disposed between the temperature sensor and the inflow and outflow ports, as taught by Holt, for the advantages such as: in order to obtain an optimum measurement.









	
	Allowable Subject Matter
Claims 7 and 15 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
The following is a statement of reasons for the indication of allowable subject matter:  
As to claim 7, the prior arts alone or in combination fails to disclose the claimed limitations such as “an inflow port that the measurement gas flows into from between the inner tube and the outer tube and towards a back side of the reflector; an outflow port that the measurement gas flows into to exit the end piece into the inner tube from the back side of the reflector; and a temperature sensor disposed on the back side of the reflector” along with all other limitations of the claim. 
Claim 15 are allowable due to their dependencies. 






Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to MD M RAHMAN whose telephone number is (571)272-9175. The examiner can normally be reached Mon-Thur.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, TARIFUR CHOWDHURY can be reached on 571-272-2287. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

MD M. RAHMAN
Primary Patent Examiner
Art Unit 2886



/MD M RAHMAN/Primary Examiner, Art Unit 2886